ORDER
Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 16-772, in which Respondent admits she committed professional misconduct in violation of Rules 1.3,1.4,1.15 and 8.4(a) and (d) of the Maryland Lawyers’ Rules of Professional Conduct, it is this 19th day of May, 2016,
ORDERED, that Respondent, Jennifer Vetter Landeo, be and she is hereby disbarred from the practice of law in the State of Maryland; and it is further
ORDERED, that the Clerk of this Court shall remove the name of Jennifer Vetter Landeo from the register of attorneys in the Court and certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and all clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).